JET METAL CORP. CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTH PERIOD ENDED OCTOBER 31, 2015 (Unaudited) (Expressed in Canadian Dollars) NOTICE OF NO AUDITOR REVIEW OF CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS Under National Instrument 51-102, Part 4, subsection 4.3 (3) (a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that an auditor has not reviewed the financial statements. The accompanying unaudited condensed interim consolidated financial statements of Jet Metal Corp. (the “Company”) have been prepared by and are the responsibility of the Company’s management. The Company’s independent auditor has not performed a review of these condensed interim consolidated financial statements in accordance with standards established by the Canadian Institute of Chartered Accountants for a review of interim financial statements by an entity’s auditor. JET METAL CORP. CONDENSED INTERIM CONSOLIDATED STATEMENTS OF FINANCIAL POSITION AS AT (Unaudited) (Expressed in Canadian Dollars) OCTOBER 31, 2015 APRIL 30, 2015 ASSETS Current assets Cash and cash equivalents $ $ Receivables Prepaid expenses Available-for-sale investment (Note 5) Deposit (Note 10) Exploration and evaluation assets (Note 7) Property and equipment (Note 6) - Reclamation bonds (Note 7) $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Payables and accrued liabilities $ $ Due to related party (Note 10) Due to related party (Note 10) - Future reclamation provisions (Note 8) Equity Capital stock (Note 9) Reserves Deficit ) ) $ $ Nature of operations and going concern (Note 1) Subsequent events (Note 15) Approved on December 17, 2015 on behalf of the Board of Directors: “Ken Brophy” Director “Stewart Wallis” Director Ken Brophy Stewart Wallis The accompanying notes are an integral part of these condensed interim consolidated financial statements. 1 JET METAL CORP. CONDENSED INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) (Expressed in Canadian Dollars) THREE MONTH PERIODS ENDED OCTOBER 31, SIX MONTH PERIODS ENDED OCTOBER 31, OPERATING ITEMS Audit and accounting (recovery) $ ) Consulting - - Depreciation (Note 6) Exploration and evaluation (Note 7) Finance income ) Foreign exchange loss 66 Insurance Interest (Note 8) - - Investor relations Legal - - - Office and administration Rent Transfer agent and filing fees Wages and salaries ) Gain on forgiveness of related party debt (Note 10) - - Gain (loss) on sale of property and equipment (Note 6) ) ) Impairment of property and equipment (Note 6) ) - ) - Loss on marketable securities (Note 4) - - - ) Net income (loss) and comprehensive income (loss) for the period $ ) $ $ ) $ ) Basic and diluted income (loss) per common share $ ) $ $ ) $ ) Weighted average number of common share outstanding The accompanying notes are an integral part of these condensed interim consolidated financial statements. 2 JET METAL CORP. CONDENSED INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTH PERIODS ENDED OCTOBER 31, (Unaudited) (Expressed in Canadian Dollars) CASH FLOWS FROM OPERATING ACTIVITIES Net loss for the period $ ) $ ) Items not affecting cash: Depreciation Gain on forgiveness of related party debt - ) Impairment of property and equipment - Interest - Loss on marketable securities - Loss on sale of property and equipment - Unrealized gain on foreign exchange ) ) Non-cash working capital item changes: Receivables ) Prepaid expenses ) ) Payables and accrued liabilities ) ) Due to related party ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of property and equipment - ) Proceeds from sale of marketable securities - Proceeds from sale of property and equipment - Net cash provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES Deposit - ) Proceeds from private placement - Share issue costs - ) Net cash provided by financing activities - Net change in cash and cash equivalents during the period ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ Cash and cash equivalents Cash $ $ Liquid short term investments $ $ Cash (paid) received for Interest $ $
